DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/17/2021 has been entered.  Claims 1-6, 8-11, 15-19 are pending in the application with claim 1 amended, claims 7, 12-14 cancelled, and claims 15-19 newly added.  The previous 35 USC 112 rejection of claims 1-6, 8-11 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowery et al. (US Patent No. 4,624,243, hereinafter Lowery) in view of Okoniewski (US Patent Application Publication No. 2010/0274081).

In regard to claim 1, Lowery discloses a tissue visualization device (11), comprising:
a handpiece (19), the handpiece comprising a control (;
an elongated body (107) extending along a longitudinal axis between a proximal end (105) affixed to the handpiece and a sharpened tip (109), the sharpened tip configured to pierce through tissue along the longitudinal axis (Col. 6, Lines 6-15);
a visualization element (67) extending through the elongated body (Figs. 1,3), the proximal end of the visualization element terminating in the handpiece (Figs. 2-3);
wherein the control is configured to axially position the elongated body between a proximal position in which the sharpened tip is proximal to the distal end of the visualization element, and a distal position in which the sharpened tip is distal to the distal end of the visualization element (Figs. 2-3); and
(Figs. 2-3).
Lowery teaches of the visualization element formed of optical fibers and therefore fails to teach a visualization sensor positioned at a distal end of the visualization element.  Lowery further fails to teach the distal end of the visualization element comprising a preformed deflection away from the longitudinal axis such that the visualization sensor is configured to view along a viewing axis angled from the longitudinal axis, the preformed deflection forming a point of sliding contact with the elongated body.
Okoniewski teaches an analogous veress needle assembly comprising a visual veress needle assembly (10) comprising a veress needle (12) and an optical stylet (14).  The stylet (14) being insertable through the needle and capable of projecting beyond a distal end of the stylet to visualize a body cavity.  Okoniewski teaches of the stylet being formed of optical fibers to transmit an image from a distal end of the stylet, but alternatively can also have chip technology in the distal tip instead of the optical fibers (Par. 32).  Okoniewski further teaches the optical stylet being formed of a shape memory material and is configured to assume a hook or J-shape configuration in an unstressed position, such that that optical stylet assumes the hook or J-shape configuration when projecting beyond the distal end of the veress needle to orient the optical stylet in a desired direction (Par. 34-35).  Due to the shape memory material within the distal portion of the optical stylet biasing the distal portion into a hook or J-
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the optical fibers of Lowery with the optical chip technology of Okoniewski as a matter of design choice since it’s well known to one of ordinary skill in the art as referenced by Okoniewski to provide imaging within the body cavity via optical fibers or optical chip technology (Par. 32).  There being no unexpected results by substituting the optical fibers of Lowery for the optical chip technology of Okoniewski.
Additionally, it would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the visualization element of Lowery with a shape memory material (38) as taught by Okoniewski enabling the visualization element to assume a pre-bent configuration, such as a hook or J-shape configuration, when protruding from the elongated body allowing the lens to transition from 0° to 180° relative to a center axis of the elongate body (Par. 37) thereby providing an operator the ability to control the direction of view of the visualization element.

In regard to claims 2-6, Okoniewski teaches wherein the elongated body comprises a lumen configured to deliver a fluid to the distal end of the elongated body, wherein the fluid is selected from the group consisting of an anti-inflammatory agent, a growth factor, and an anti-bacterial agent, wherein the fluid comprises stem cells, (Par. 38, any fluid is capable of being introduced or aspirated through the lumen, wherein the type of fluid introduced or aspirated within the lumen is merely intended use).

In regard to claim 8, Lowery teaches wherein the elongated body is configured to rotate about the longitudinal axis while the handpiece remains in a fixed position (via the hub (150) of the elongated body threadably engaging the handpiece).

In regard to claim 9, Lowery teaches wherein the visualization element is configured to rotate with the elongated body about the longitudinal axis (via rotation of the handle causes the elongated body and visualization element to rotate with the elongated body).

In regard to claim 16, Okoniewski teaches wherein the viewing axis is no more than 45 degrees from the longitudinal axis (the viewing axis of the lens (36) of the visualization element is adjusted based on the amount of projection of the lens from the distal end of the elongated body, wherein the lens (36) is capable of projection from the elongated element such that the viewing axis is no more than 45ۜ°).

In regard to claim 17, Okoniewski teaches wherein the viewing axis is no more than about 10 degrees from the longitudinal axis (the viewing axis of the lens (36) of the visualization element is adjusted based on the amount of projection of the lens from the distal end of the elongated body, wherein the lens (36) is capable of projection from the elongated element such that the viewing axis is no more than 10°).

In regard to claim 18, Okoniewski teaches wherein the viewing axis is about 35 degrees from the longitudinal axis (the viewing axis of the lens (36) of the visualization element is adjusted based on the amount of projection of the lens from the distal end of the elongated body, wherein the lens (36) is capable of projection from the elongated element such that the viewing axis is 35°).

In regard to claim 19, Okoniewski teaches wherein the viewing axis is about 25 degrees from the longitudinal axis (the viewing axis of the lens (36) of the visualization element is adjusted based on the amount of projection of the lens from the distal end of the elongated body, wherein the lens (36) is capable of projection from the elongated element such that the viewing axis is 25°).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lowery et al. (US Patent No. 4,624,243, hereinafter Lowery) in view of Okoniewski (US Patent Application Publication No. 2010/0274081), as applied to claim 1, and further in view of Sanders et al. (US Patent Application Publication No. 2008/0108869, hereinafter Sanders).

In regard to claims 10 and 11, Okoniewski is silent with respect to a rotational sensor, the rotational sensor configured to determine the rotational orientation of the visualization sensor, wherein the rotational sensor communicates with a monitor to rotate an image such that a patient reference direction will always appear on a top of the image.
Sanders teaches of an optical surgical instrument (10) comprising a camera head (42) disposed in a distal end of the shaft (12) and a handle (22) attached to a proximal end of the shaft.  The handle comprises an accelerometer (715) disposed therein for sensing rotation of the shaft to correct an image for display on a display device such that the image always appears right-side up (Par. 274).  
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the handpiece of Lowery and Okoniewski with the accelerometer (715) of Sanders ensuring an image is always displayed right-side up with respect to gravity during rotation of the image sensor (Par. 274).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 9 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        January 5, 2022